Citation Nr: 0110875	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00 13 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from 1942 to September 1947 
and from July 1950 to August 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in March 2000, which 
denied service connection for bilateral hearing loss.  The 
veteran submitted a timely notice of disagreement in April 
2000, in which he also made references to ringing in his 
ears.  The regional office properly construed these 
references as a claim for service connection for tinnitus and 
granted the claim for service connection in June 2000.  
Therefore, the only issue before the Board on appeal is 
service connection for bilateral hearing loss.


FINDING OF FACT


The evidence submitted in support of the claim for service 
connection for bilateral hearing loss establishes a nexus 
between current bilateral hearing loss and service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2000).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2000).

Service medical records reveal that the veteran underwent an 
enlistment physical examination in July 1942.  At that time 
the examination report reflects that his ears were normal and 
his hearing was 15/15 in both ears.  The veteran underwent a 
separation examination in October 1945.  The examination 
report reflects findings of "normal" as pertains to 
diseases and defects and 15/15 bilaterally in whispered and 
spoken voice as pertains to hearing.  The veteran underwent a 
second separation examination in September, presumably in 
1947; however, the last digit of the year does not appear in 
the date of the examination.  The examination report reflects 
findings of 15/15 for both ears and no diseases or defects.

The veteran filed a claim for compensation benefits in 
February 1948.  He made no reference to any hearing disorder.  
At a VA examination in January 1949, there were no recorded 
complaints or statements of medical history concerning the 
veteran's hearing.  His hearing was reported to be normal on 
examination.

Post-service medical records reflect that the veteran 
underwent an annual hearing examination in May 1993 at an 
U.S. Army facility.  The evaluation reflects a diagnosis of 
mild to severe sensorineural hearing loss in both ears.  The 
medical history reflects that the veteran had tinnitus, but 
no history of vertigo, ear surgery, ear infection, head 
trauma or family history of hearing loss.  The medical 
history also revealed that the veteran had been using a 
hearing aid since 1987, of which he presently complained was 
hurting him behind the ears.  The evaluation reflected 
puretone thresholds via air conduction, measured in decibels 
(dB) as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
75
65
LEFT
30
35
60
75
65

The veteran underwent an audiological evaluation in May 1998.  
The evaluation reflected puretone thresholds via bone 
conduction, measured in dB as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
         
55
70
65
65
LEFT

50
65
60
65

The evaluation reflects that bone conduction was not done at 
500 Hertz due to a calibration artifact.  The veteran 
underwent another audiological evaluation in February 2000.  
The evaluation reflected a history of sensorineural hearing 
loss in both ears, use of a hearing aid with some problems, 
some noise exposure, but no tinnitus.  The evaluation 
reflected puretone thresholds via air conduction, measured in 
dB as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
       
50
55
70
70
80
LEFT
45
50
60
70
70

The evaluation reflected a diagnosis of moderate to severe 
sensorineural hearing loss in both ears, poor speech in the 
left ear and very poor speech in the right ear.

The veteran underwent an audiological examination and an ear 
disease examination at the Department of Veterans Affairs 
(VA) medical facility in May 2000.  The audiological report 
revealed the following puretone thresholds via air 
conduction, measured in dB:





HERTZ



500
1000
2000
3000
4000
RIGHT
        
55
60
65
65
70
LEFT
 55
50
60
75
75

Maryland CNC scores were 76 percent for the right ear and 80 
percent for the left ear.    The report revealed a history of 
hearing difficulties which gradually developed over the 
years, hearing aid use for both ears, exposure to gunfire, 
heavy machinery and power tool noise, hunting and target 
practice noise, military training noise, aircraft and ground 
power noise.  The report reflects that the veteran was a 
former Navy boatswain's mate and a "shellman." The report 
also reveals mild to severe, periodic, bilateral tinnitus.

The report for the ear disease exam reflects a history of 
hearing problems beginning in about 1945 and bilateral, 
intermittent tinnitus beginning in 1942 or 1943.  The history 
also reveals that the veteran worked as an electrician after 
he left the military.  Physical examination reveals the 
mastoids are negative, the external canals are patent, normal 
size and configuration and without any stenosis, obstruction 
or foreign bodies.  The tympanic membranes are easily 
visualized and moderately thickened with loss of light 
reflex.  No individual scars, perforation or retraction were 
noted.  The tuning fork examination indicates that air 
conduction is greater than bone conduction with a negative 
Weber test.  The report reflects a diagnosis of bilateral 
hearing loss with tinnitus.

Initially, the Board notes that service administrative 
records do not refute the veteran's description of his duties 
in service that involved noise exposure from gunfire, 
presumably aboard the U.S.S. Walter C. Wann (DE-412) in 1944.  
Nor do the records refute the veteran's description of his 
duties involving noise exposure from aircraft during his 
second period of service.  While there is no contemporaneous 
evidence of a hearing loss in service, neither are there 
audiometric results from the veteran's service years that 
clearly demonstrate that hearing loss was absent.  

The Board finds that a current diagnosis of bilateral hearing 
loss is well supported by the medical evidence.  Audiometric 
results from May 1993 and thereafter meet the criteria for a 
hearing loss disability in 38 C.F.R. § 3.385 (2000).  Noise 
exposure is a well-established cause of such hearing loss.  
The record also contains statements of medical history 
indicating the potential for significant nonservice related 
noise exposure.  However, the RO has service connected the 
veteran for tinnitus.  In view of the fact that there is a 
well-recognized link between noise exposure and tinnitus, the 
Board finds that the RO has effectively conceded that the 
veteran currently has a disability due to acoustic trauma in 
service.  In this circumstance, the Board believes that the 
benefit of the doubt is for application and service 
connection for a bilateral hearing loss due to acoustic 
trauma in service is warranted.    


ORDER

The claim for service connection for bilateral hearing loss 
is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

